﻿I wish to take this
opportunity on behalf of His Excellency President Amata
Kabua and the Government and the people of the
Republic of the Marshall Islands to thank and to
acknowledge the leadership of the outgoing President,
Professor Diogo Freitas do Amaral, and also to
congratulate you, Ambassador Razali Ismail, on your
well-deserved election to the high office of the Presidency
of the General Assembly.
I am pleased to inform you, Sir, that at the recently
concluded South Pacific Forum meeting in the Republic
of the Marshall Islands, your country, Malaysia, was
invited to join the post-forum dialogue next year as a
partner, where we hope to further our cooperation.
In our capacity as Chairman of the South Pacific
Forum, I have the honour first to make some remarks of
a regional nature on behalf of the Forum members that
are also United Nations Members, followed by some
remarks of a more national perspective.
The South Pacific Forum held its twenty-seventh
meeting last month in Majuro, the capital of the Republic
of the Marshall Islands. The theme for this session,
“Pacific Solidarity for the Common Good”, highlights one
of the important building blocks of our regional
cooperation towards sustainable development. The Forum
leaders reviewed a broad range of measures in the area of
economic reform and development. These and other
important decisions of the South Pacific Forum leaders
are contained in the Forum communiqué, which has been
submitted to the Secretary-General and will be circulated
as an official United Nations document.
In his opening remarks to the Forum at Majuro, the
President of the Republic of the Marshall Islands, His
Excellency Mr. Amata Kabua, emphasized the unity and
the harmony of the nations gathered at the meeting, which
traversed immense ocean barriers. The restraining pull of
national interests and cultural differences are all
harmonized — fine-tuned, so to speak — into a single sea
of unity. It is through this unity that seemingly
insurmountable obstacles or intractable problems can be
resolved. In deliberating on and reviewing their respective
performances together and charting the way towards a
prosperous and secure future for the region, the Forum
leaders gave deeper meaning to the theme of this year’s
session.
I wish to make some remarks about the outcome of
those discussions. Climate change is a global problem that
5


requires a global solution. The Forum has again highlighted
its concern over climate change and called for urgent action
in view of the second assessment report of the
Intergovernmental Panel on Climate Change, which states
that the balance of scientific evidence suggests a discernible
human influence on the global climate. This report has
given us much to be concerned about, and the Forum
countries call on the international community to accelerate
negotiations at the next conference of the parties.
The international community needs to achieve
significant progress towards the goal of lowering
greenhouse gas emissions in the near future. The survival
of many small island developing States, as well as many
other developing States that are adversely affected in some
way by climate change depends upon our taking action. We
will all be adversely affected by climate change. For this
reason we reaffirm our full support for the alliance of small
island States protocol in the context of the discussions of
the Ad Hoc Group on the Berlin Mandate, which calls for
stronger carbon dioxide reductions in a time-bound
framework.
During this session of the General Assembly we will
review progress on a number of related issues under the
United Nations Convention on the Law of the Sea,
including fisheries conservation and management and
efforts to reduce the incidence of illegal fishing practices.
We will also reiterate the importance that our region has
placed on the effectiveness of an international legal regime
for oceans and their resources, including, in our view,
providing adequate financial resources to the International
Seabed Authority in Kingston, Jamaica.
The Forum leaders underscored the importance that
the Pacific fish stocks have for international trade and our
livelihood. We recognize that this important resource must
be managed sustainably to maximize its benefits to our
region. In this connection, the Forum leaders have
requested our regional experts to develop comprehensive
agreements for the sustainable management of the region’s
fisheries across the full geographical range of the stocks,
including the high seas, taking into account the Agreement
on straddling fish stocks and highly migratory fish stocks
opened for signature here in New York last year. The
Republic of the Marshall Islands has offered to host a
second High-level Multilateral Consultation on the
Conservation and Management of Fisheries Resources of
the Central Western Pacific next year to advance this
process. This ministerial meeting will discuss a number of
issues, including restocking, greater involvement of the
distant-water-fishing nations in conservation and
management, data gathering on the range of the stocks,
and transshipments.
The Forum leaders are also committed to the review
and appraisal of Agenda 21, which will take place at the
special session of the General Assembly next year.
Mechanisms have been established for regional dialogue,
partnership and participation in the development of
concrete proposals for action regarding the progress made
since the United Nations Conference on Environment and
Development in 1992. The Forum has asked its Advisory
Committee to coordinate these tasks and make
preparations to submit reports to that special session. In
this respect I wish to call on our development partners to
support the efforts of the Forum countries and our
regional organizations, so that the special session will be
a thorough and comprehensive review. But in this regard,
we caution against a proliferation of organizations and
meetings when the concerted efforts of the international
community should be focused on practical measures,
which will improve on the efforts under way at the
regional level. It is problematic for our administrations,
with limited resources, to cover too many meetings
dealing with the same topics, and we fear that
unnecessary duplication may occur as a result.
We will report to that session on a number of
initiatives, following on from the report submitted to the
Commission on Sustainable Development in 1996 by the
South Pacific Regional Environmental Programme
(SPREP). In our region we recognize the importance of
the multiple role that forests have, and the need for a
comprehensive approach by the international community
to the sustainable management and conservation of all
types of forests. For our part in sustainable forests
management, the Forum endorsed a South Pacific Code
of Conduct for Logging of Indigenous Forests in selected
South Pacific Forum countries. Also, in the light of the
fact that 1997 will be the Year of the Coral Reef in the
Pacific, we hope to include progress reports on the
implementation of coastal-zone-management strategies.
The international community took steps at the
Barbados Conference to acknowledge the special situation
and interests of small island developing States. We stress
the need to give particular attention to the comprehensive
Programme of Action produced at that Conference, and to
have the special needs of small island developing States
adequately addressed in the United Nations development
efforts. In its review of Agenda 21 the special session
6


should lay the grounds for further international cooperation,
national and regional initiative, and the mobilization of
resources for meeting the sustainable development needs of
small island developing States.
I wish to raise some of issues of political significance
for our region. The Forum commended progress by France
and parties in New Caledonia on the implementation of the
Matignon Agreements. It welcomed the recent reception
accorded to the Ministerial Mission from the Forum
countries by the French and New Caledonian authorities.
Forum countries encourage all parties to continue dialogue
in the search for a durable solution to the question of the
territory’s long-term future.
I wish to inform the General Assembly that the Forum
has reaffirmed its strong and unanimous support for
Australia’s candidature for the Security Council in this
year’s election. Furthermore, in recognition of the
importance of Japan as a constructive partner for the region,
the Forum also expressed strong and unanimous support for
the candidature of Japan at the same election.
The Forum expressed satisfaction at the permanent
cessation of French nuclear testing in the South Pacific.
This marked the end of all nuclear testing in a region that
had been subjected to both atmospheric and underground
testing for five decades. China’s recent announcement of a
moratorium on nuclear testing meant that all five nuclear-
weapon States were now observing testing moratoriums
long urged by the Forum. Earlier this month the General
Assembly took action to adopt and open for signature a
comprehensive test-ban Treaty (CTBT). This was an effort
fully supported by the Forum, and the resolution was
sponsored by all the United Nations members of the Forum.
We are pleased with the passage of resolution 50/78, and
urge all States to join with us in signing and ratifying the
CTBT as soon as possible, to facilitate the Treaty’s earliest
implementation.
We should recall the Advisory Opinion tendered by
the International Court of Justice on the legality of the
threat or use of nuclear weapons, which recognized that all
members of the international community have an obligation
to pursue in good faith and bring to a conclusion
negotiations leading to nuclear disarmament in all its
aspects under strict and effective international control. The
Forum leaders urged all States concerned, particularly the
nuclear-weapon States, to continue meaningful negotiations
with a view to further significant reductions of nuclear
stockpiles in the near future as a step towards the ultimate
elimination of nuclear weapons.
They also warmly welcomed the signature and
ratification by Vanuatu of the South Pacific Nuclear-Free
Zone Treaty, the signature of Tonga, and the signing of
the protocols to the Treaty by France, the United
Kingdom and the United States of America. As a result
of these developments, all States within the Treaty area
have now given their support to the Treaty, and all five
nuclear-weapon States have undertaken to respect its
provisions. We welcome the ratification by France of the
protocols. The Forum also urged early ratification of the
protocols by the United Kingdom and the United States
of America.
The Forum leaders were encouraged by the
establishment since their last meeting of two nuclear-
weapon-free zones: in South-East Asia and Africa.
Leaders noted with satisfaction that these developments
represented progress with respect to the decisions
accompanying the indefinite extension in 1995 of the
Treaty on the Non-Proliferation of Nuclear Weapons. In
this context, Forum leaders expressed support for an
appropriate resolution at this session of the United
Nations General Assembly whereby signatory States of
the southern hemisphere nuclear-weapon-free-zone treaties
and other members of the international community could
affirm their support for these zones and cooperate in the
furtherance of the goals of these zones and of nuclear
non-proliferation and disarmament.
The Forum again reaffirmed the existence of a
special responsibility towards those peoples of the former
United Nations Trust Territory administered by the United
States, the Marshall Islands, which was adversely affected
as a result of nuclear-weapon tests conducted during the
period of the trusteeship. This responsibility includes the
safe resettlement of displaced human populations and the
restoration to economic productivity of affected areas.
The Forum wishes again to raise concerns over
shipments of plutonium and radioactive wastes through
our region. These shipments must be carried out in
accordance with the strictest international safety and
security standards. All contingencies must be fully
addressed, and full consultation must be carried out with
the countries of the regions through which the shipments
will occur.
I now wish to make some comments on behalf of
my national delegation.
In regard to the Comprehensive Nuclear-Test-Ban
Treaty (CTBT), it is important that countries that were
7


severely affected by nuclear testing play a role in the 51-
member Executive Council being envisaged within the
CTBT framework to oversee all aspects of the
implementation of the Treaty. I wish to reiterate that the
Republic of the Marshall Islands stands ready to present its
candidacy for that Council, once established.
We are grateful to President Clinton and his
Administration for their transparent policy of disclosing
previously classified information relating to the nuclear-
testing programme in the Marshall Islands. We also wish to
thank our friends and supporters in the United States
Congress for their assistance. We hope that our cooperation
continues to improve and that the process of disclosure is
accelerated. All the information pertaining to the nuclear-
testing programme should be provided to my Government,
in order that we may fully comprehend the implications for
our planning for the health and well-being of our citizens
and our environment.
The Government of the Republic of the Marshall
Islands has recently learned that the damage caused by
nuclear-weapon-test programmes during the trusteeship is
far greater and more horrible than originally disclosed. The
radiation released by all 67 nuclear-weapon tests is
currently known to affect more atolls and more groups of
people than previously disclosed, as reported by the White
House Advisory Committee on Human Radiation
Experiments. The health, environment, medical, social and
economic consequences resulting from the effects of the
radiation released remains a major concern for the
Government of the Republic of the Marshall Islands. As a
result, at our current level of knowledge the costs related to
the effects of radiation make it very hard to properly treat
and care for the people who have, and continue to show,
radiation-related illnesses. This also applies to programmes
related to the rehabilitation of contaminated islands and the
safe resettlement of affected communities.
We cannot solve these problems on our own, and we
feel obliged to appeal to the international community. Our
concern continues to be that our situation has not been fully
addressed and rectified until now. We welcome the new
willingness of the United States authorities to constructively
work with the Republic of the Marshall Islands to address
the full range of outstanding nuclear issues, which have for
so long affected our relationship and the well-being of our
people. We acknowledge the assistance that has been
provided up to now, which includes efforts at clean-up and
resettlement. But much more needs to be done.
We reiterate the call that was made to the High-level
Open-ended Working Group of the General Assembly on
the Financial Situation of the United Nations to reduce
the so-called floor rate in the scale of assessments. This
is an issue of vital importance to all developing countries
with small economies, in particular a large number of
small island developing States and least developed
countries. The situation was firmly noted by the
Committee on Contributions in its last report:
“the current floor assessment rate of 0.01 per cent
resulted in a serious departure from the principle of
capacity to pay for a number of smaller Member
States.” (A/50/11/Add.2, para. 50)
We call on the Fifth Committee to take action on
this matter as soon as possible, and the time for this has
come at this session of the General Assembly. In our
view, this would have a beneficial effect for over 60
countries.
Another area of reform that is of great concern to us
is the expansion of the Security Council. The need for a
more democratic process and for allowing greater
participation in the work of the Council is something that
we all reaffirmed during the fiftieth-anniversary session.
However, we have to make more progress in
implementing our ideas in this regard.
This will be a very important year for the United
Nations in that we will take stock of many of our current
activities and lay the groundwork for many others. As
Chair of the South Pacific Forum, the Republic of the
Marshall Islands will spare no effort to ensure a
successful conclusion to this year’s agenda. The Republic
of the Marshall Islands has been an active participant in
this Assembly in the five years that we have been a
member. We have come a long way since the adoption of
our Constitution in 1979. We pledge our cooperation to
the President’s leadership and we look forward to
working closely with him and the members of the General
Assembly.







